Citation Nr: 1034090	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-33 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the Department of Veterans 
Affairs (VA) St. Paul, Minnesota Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing has been associated with the claims 
folder.

This case was previously before the Board in May 2009.  At that 
time, the issue before the Board was whether new and material 
evidence had been presented to reopen the Veteran's claim for 
service connection for a right knee disability.  Finding that 
such evidence had been presented, the Board reopened the 
Veteran's claim.  

As the Board did not have enough evidence to decide the claim, 
the Board remanded the case in order that the Veteran may undergo 
a VA examination and have a VA physician offer an opinion as to 
the etiology of the Veteran's right knee disability.  The Veteran 
underwent such an examination in July 2009, and the examiner 
offered a detailed opinion regarding the etiology of the 
Veteran's right knee disability.  The Board thus finds there was 
substantial compliance with its October 2007 remand instructions.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that 
only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance).  As 
the requested development has been completed, the case may 
proceed without prejudice to the Veteran.  Stegall v. West, 11 
Vet. App. 268 (1998).




FINDING OF FACT

The probative medical evidence of record indicates that the 
Veteran's right knee disability is not causally related to his 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of in service incurrence or aggravation of a disease or 
injury, and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 
3.303(a)).  

Here, the Veteran contends that the right knee disability from 
which he currently suffers is causally related to his active 
military service.  As the most probative medical evidence of 
record does not find such a nexus, however, the Veteran's claim 
must be denied.

First, the Board acknowledges that the Veteran currently suffers 
from a right knee disability.  The Veteran underwent a VA 
examination in May 2009.  After examining the Veteran's right 
knee, the examiner diagnosed the Veteran as suffering from a 
partial thickness longitudinal tear in the posterior horn of the 
medial meniscus, symptomatic medial synovial plica syndrome, and 
a grade 2 to 3 chondromalacia of the medial compartment condyle.  
For the sake of brevity, the Board shall continue to refer to 
these conditions collectively as a right knee disability.  

Whether the Veteran suffered a knee injury during service has 
been the source of great consternation throughout the history of 
this appeal.  

On one hand, there is no record of the Veteran having suffered a 
right knee injury during his active service.  When the Veteran 
sought service connection for right knee pain shortly after 
service, a VA examination performed in January 1979 did not find 
the Veteran to be suffering from any right knee disability.  In 
that examination, the Veteran mentioned suffering an injury to 
his left knee, but was silent as to any similar injury to his 
right.  Further when the Veteran injured his right knee in 1986 
while working as an electrician, he stated that he had suffered 
no chronic right knee injury in the past.  

Since filing his claim, however, the Veteran has submitted lay 
statements from his wife, a friend, and himself in an effort to 
prove that he did indeed suffer from knee pain during service.  
The essence of these statements is that the Veteran served as an 
electrician and on the drill team during his active service, and 
these activities strained his knees.  In his September 2008 
Travel Board hearing, the Veteran reiterated the contentions made 
throughout the other letters in the file, stating that he had no 
knee problems before entering service, and that he participated 
in many recreational activities.  The Veteran then stated that 
after repeated wear and tear on his knees in service, he 
currently suffers from knee pain and that he can no longer 
participate in the activities that he once enjoyed.  

Ultimately, though, whether the Veteran suffered from knee pain 
during service is not a question that the Board has to reach.  
For even if the Board assumes that the Veteran suffered from knee 
pain in service, the probative medical evidence of record still 
indicates that his current right knee disability is not related 
to any in-service event or pain.  The examiner from the Veteran's 
July 2009 VA examination reviewed the Veteran's claims file and 
medical history, and she presented a detailed opinion regarding 
the etiology of the Veteran's current right knee disability.  She 
stated that post-service, the Veteran worked as an electrician 
and suffered from exogenous obesity.  In reviewing the Veteran's 
post-service medical records, she noted that the Veteran 
consistently denied suffering any right knee injuries prior to 
his first work-related injury in 1986.  Given these facts, the 
examiner concluded that the Veteran's right knee disability is 
not due to, caused by, or the result of his military service.  

In support of his contention that his current right knee 
disability is related to his active service, the Veteran 
submitted a letter from Richard Cash, MD.  Dr. Cash noted the 
Veteran's reports of being on the drill team during his active 
service and of the strain that serving as an electrician put on 
his knees.  Dr. Cash stated that "[f]rom a medical perspective, 
all of these activities could lend themselves to contributing to 
his significant knee degenerative joint disease at this point in 
time."

For three reasons, however, Dr. Cash's opinion carries little 
probative weight.  First, Dr. Cash did not state whether his 
opinion related to the Veteran's left or right knee disability.  
Second, Dr. Cash did not discuss the Veteran's post-service 
medical history of knee injuries and why any current knee problem 
from which the Veteran suffers is related to his active service 
and not to his post-service injuries.  Third, and most 
importantly, Dr. Cash's opinion is far too equivocal to be relied 
upon as a nexus opinion.  See, e.g., Polovick v. Shinseki, 23 
Vet. App. 48, 54 (2009) (holding that a doctor's statement that 
veteran's brain tumor "may well be" connected to Agent Orange 
exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (noting that the use of the term "could," without other 
rationale or supporting data, is speculative); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).

Also, in the Veteran's September 2008 Travel Board hearing, the 
Veteran's representative contended that as the RO granted service 
connection for the Veteran's left knee in a January 1980 decision 
despite the lack of service treatment records detailing treatment 
for a left knee injury, the Board should apply the same logic and 
grant the Veteran's claim for a right knee disability.  The 
representative argued that if the RO was willing to grant service 
connection for the Veteran's left knee based on "flimsy 
evidence" (a term used by the representative himself), then such 
"flimsy evidence" should not preclude a rating for the 
Veteran's right knee. 

The Board will not pass judgment on the wisdom of the RO's 
January 1980 decision regarding the Veteran's left knee.  The 
Board does again note, however, that an examination performed in 
conjunction with the Veteran's December 1979 claim revealed that 
he was suffering from a left knee disability but was not 
suffering from a right knee disability.  It strains credulity to 
suggest that the Board or the RO are bound to apply the logic 
behind one rater's decision over thirty years ago to subsequent 
claims.  The Board is bound by the applicable law and regulations 
governing service connection, and as explained above, the Veteran 
has not met the criteria for service connection for his right 
knee as defined by those laws and regulations.  

Again, the most probative medical evidence of record does not 
show a nexus between the Veteran's current right knee disability 
and his active service.  Accordingly, the Board concludes that 
the criteria for service connection for a right knee condition 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of the Veteran's private medical treatment.  

The Veteran underwent a VA examination in July 2009.  In a July 
2010 statement, the Veteran criticized the VA examination as 
being inadequate.  The Veteran stated that he felt that the 
examination was rushed and that the examiner did not pay 
sufficient attention to his contentions regarding why his injury 
was related to his active service.

Pursuant to VA regulations, if a diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2009).  Here, despite the concerns of the 
Veteran, the examination appears to be very thorough.  The 
examiner reviewed the Veteran's medical history, and she 
administered the necessary tests to diagnose his right knee 
disability.  The examiner listed the evidence that she reviewed 
in the claims file and noted both the positive and negative 
evidence with regard to the Veteran's claim.  The Veteran's 
contentions regarding how he could have injured his knee during 
service were already a part of this record.  Further, her 
conclusion as to why the Veteran's right knee disability is not 
related to his active service is detailed and well supported, 
referencing information gleaned from her review of the claims 
file.  The Board thus finds that the examination is adequate for 
rating purposes.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for a right knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


